Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45-46 and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US 1,616,293).
Regarding claim 45, Wolfe depicts a run flat tire comprising a pair of post cure run flat inserts (B, C) disposed within an inner tire region between a shoulder region and a respective upper sidewall region of a tire (figure 1); extends 360 degrees about a rotational axis of the tire, has a circular cross section (see figure 1); and is secured to a radially inner surface of an inner liner (k) during a normal inflation condition of the tire. 
Applicant has amended the claim to include the limitation: the pair of post-cure run flat inserts is configured to provide run-flat support when the normal inflation condition changes to a zero inflation pressure state of the tire. Regarding the functional language (e.g., the pair of post-cure run flat inserts is configured to provide run-flat support when the normal inflation condition changes to a zero inflation pressure state of the tire), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Further, Wolfe states “resilient load-carrying quality of these tubes to provide the necessary cushioning effect for my tire, and thereby avoid the use of air under compression” (lines 7-10). Additionally, Wolfe states in normal condition, “tubes are being filled with air at atmospheric pressure” (lines 11-12). Therefore, one ordinary skill in the art would understand Wolfe’s invention relies on the tubes during low pressure and reads on run-flat. 
Regarding claim 46, the figure depicts each of the pair of post cure run flat inserts includes a cylindrical sidewall (Wolfe describes these as tubes in lines 62-72) defining an interior cylindrical cavity each of the cylindrical sidewall and the interior cylindrical cavity extending 360 degrees about the rotational axis of the tire, the cylindrical sidewall having an exterior surface that is secured to the radially inner surface of the inner liner during the normal inflation condition of the tire by an adhesive material (Wolfe discloses the tube are attached by the usual ways (lines 59-60), which one ordinary skill in the art would recognize as adhesive materials). 
Regarding claim 53, the figure teaches a plurality of interior load-bearing annular members disposed within the interior cylindrical cavity defined by the cylindrical sidewall, each of the plurality of interior load-bearing annular members having a dimeter that is smaller than a diameter of the cylindrical sidewall when Wolfe discloses the air hose is made from four ply having four layers of rubber r and four layers of fabric r (lines 44-48). Each of the layers can read on interior load bearing annular members and each has a diameter smaller than the diameter of the cylindrical sidewall.  

Claim(s) 45-46 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas (DE 102007011025 A1).
Regarding claim 45, Andreas depicts a run flat tire comprising a pair of post cure run flat inserts (9) disposed within an inner tire region between a shoulder region and a respective upper sidewall region of a tire [0007]; extends 360 degrees about a rotational axis of the tire, 
Applicant has amended the claim to include the limitation: the pair of post-cure run flat inserts is configured to provide run-flat support when the normal inflation condition changes to a zero inflation pressure state of the tire. Regarding the functional language (e.g., the pair of post-cure run flat inserts is configured to provide run-flat support when the normal inflation condition changes to a zero inflation pressure state of the tire), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Further, Andreas’ invention is directed towards working in low pressure situations, similar to Applicant’s invention: run-flat inserts in the tires that work at low volume (zero psi is included in low pressure/volume) [0008].
Regarding claim 46,
Regarding claim 52, Andreas teaches air disposed within the interior cylindrical cavity defined by the cylindrical sidewall [0018]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Asper (US 2015/0083296 A1). 
Although Andreas does not disclose details of the tread and body plies one ordinary skill in the art would recognize the commonality of a run-flat tire comprising a tread, bead portions and body plies. Run flat tire art, Asper, discloses the tread (150) with a first and second bead portion (160a, 160b) axially spaced apart from one another, each bead portion having a bead core (130) and a bead filler [0027].  Asper also teaches a main body ply portion extending circumferentially about the tire, and at least a portion of the main body ply portion disposed between the tread and the inner liner [004]; and having a first turned-up portion (170a) and a second turned-up portion (170b), the first turned-up portion looping around the first bead portion and the second turned up portion looping around the second bead portion (figure 3). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a tread, bead portions and body plies with .

Claims 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Asper (US 2015/0083296 A1) and Yu et al (US 2005/0032981).
 Andreas is silent to the cylindrical sidewall material. Nonetheless, analogous run flat tire art, Yu, discloses the use of polymers in the run flat insert [0004]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polymer, as taught by Yu, into the tire taught by Andreas since (1) it is well known [0002] and (2) provides an improved run-flat capability as well as recyclability [0003]. 

Claims 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Anderson (US 0642776 A) 
Although Andreas is silent to the plurality of interior load-bearing annular members, analogous art, Anderson, depicts a plurality of interior load bearing annular members in figures 1 and 2. Anderson illustrates multiple cylindrical cavities each with a diameter smaller than a dimeter of the cylindrical sidewall and the diameter of each of the plurality of interior load-bearing annular member is no more than ½ the diameter of the cylindrical sidewall. The figures . 

Claims 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Humphreys (US 532,879).  
Regarding claims 53-55, although Andreas is silent to the plurality of interior load-bearing annular members, analogous art, Humphreys, depicts a plurality of interior load bearing annular members in figures 1 and 3. Humphreys illustrates multiple cylindrical cavities each with a diameter smaller than a dimeter of the cylindrical sidewall and the diameter of each of the plurality of interior load-bearing annular member is no more than ½ the diameter of the cylindrical sidewall. The figures also depict each of the plurality of interior load bearing annular members extend 360 degrees about the rotational axis of the tire and has a circular cross-section It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of interior load-bearing annular members in order since decreases the liability to puncture (pg. 3 lines 16-20). 
As for claim 56, Humphreys discloses the outer layer of the cylindrical sidewall is made from a covering or wearing surface of water-proof material (lines 52-53). This would include wire. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007) (MPEP 2143). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a wire covering, as taught by Humphreys into the tire taught by Andreas since it is conventionally known to use wire and water proof coverings on the cylindrical wires. 

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Regarding the functional language (e.g., the pair of post-cure run flat inserts is configured to provide run-flat support when the normal inflation condition changes to a zero inflation pressure state of the tire), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Further, Wolfe states “resilient load-carrying 
Applicant argues Andrea’s hose is not a run-flat insert and is incapable of operating in zero psi state. However, Andrea’s discloses the purpose of his invention to supply pressure in the tire when low pressure is detected in the tire [0008], which is similar to Applicant’s invention. Applicant’s invention allows travel of the tire when the tire has low pressure which includes zero psi. 
Applicant argues Examiner’s interpretation of low pressure and run flat are overly broad and inconsistent with the specification. Examiner disagrees. Applicant has defined run-flat tires as able to function for a limited time and distances at zero inflation pressure. Both Andreas and Wolfe’s inventions are for tires that function at limited time and low pressure. They also have the same features/structures as claimed by the Applicant. 
Further, Applicant has reiterated Andreas and Wolfe’s inventions have different functions.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743